Citation Nr: 9926711	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  97-11 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for multiple lipomas on a direct basis or as a 
result of exposure to herbicides.

2.  Entitlement to service connection for left ear hearing 
loss.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from March 1968 to 
March 1971.  He has been represented throughout his appeal by 
The American Legion.  

This current matter comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a rating decision 
of September 1996, by the Pittsburgh, Pennsylvania Regional 
Office (RO), which denied the veteran's attempt to reopen his 
claim for service connection for multiple lipomas on a direct 
basis and as a result of exposure to herbicides.  That rating 
action also denied the veteran's claim of entitlement to 
service connection for bilateral hearing loss.  The notice of 
disagreement with this determination was received in 
September 1996.  The statement of the case was issued in 
January 1997.  Following the receipt of a private medical 
statement in February 1997, a supplemental statement of the 
case was issued in March 1997.  The substantive appeal was 
received in March 1997.  

The veteran appeared and offered testimony at a hearing 
before a hearing officer at the RO in April 1997.  A 
transcript of the hearing is of record.  A supplemental 
statement of the case was issued in April 1997.  VA 
audiological examinations were conducted in January 1998.  A 
supplemental statement of the case was issued in October 
1998. 

The Board notes that when these claims were previously before 
the Board in March 1999, entitlement to service connection 
for right ear hearing loss was denied.  Therefore, only the 
issues of whether new and material evidence has been 
submitted to reopen a claim for service connection for 
multiple lipomas and entitlement to service connection for 
left ear hearing loss remain on appeal.  These two issues 
were remanded to the RO for further development at the time 
of previous Board consideration in March 1999, and such 
development has been accomplished.  The case is now before 
the Board for appellate consideration.  


FINDINGS OF FACT

1.  In April 1994, the RO issued a rating decision that 
denied service connection for multiple lipomas on a direct 
basis and as a result of exposure to herbicides.  By letter 
dated in June 1994, the veteran was notified of the denial of 
his claim, but he did not file an appeal within one year of 
the notification.  

2.  The evidence submitted since the April 1994 rating 
action, consisting of veteran's testimony and contentions 
regarding multiple lipomas, is not new as similar evidence 
was considered in April 1994.

3.  The veteran has not presented competent medical evidence 
of a nexus, or link, between his current left ear hearing 
loss and service or any other incident therein.  


CONCLUSIONS OF LAW

1.  The April 1994 rating action is final; evidence since 
that decision does not constitute new and material evidence 
to reopen the veteran's claim for multiple lipomas on a 
direct basis or as a result of exposure to herbicides.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.156(a) (1998).  

2.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for left ear 
hearing loss.  38 U.S.C.A. § 5107 (West 1991).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence to reopen a 
claim for service connection for multiple 
lipomas on a direct basis, or as a result 
of exposure to herbicides.

When the Board or the RO has disallowed a claim, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1998).  The Board notes that the applicable regulation 
requires that new and material evidence is evidence which has 
not been previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant and which, by itself, or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (1998).  

In regard to the term "new and material," the United States 
Court of Appeals for Veterans Claims (formerly United States 
Court of Veterans Appeals) (Court) has stated that "new" 
evidence means more than evidence which was not previously 
physically of record.  To be "new," additional evidence must 
be more that merely cumulative.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  In order for evidence to be "material," 
in Colvin the Court stated that "there must be a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome."  

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court 
expounded upon the "two-step analysis" which must be 
conducted under 38 U.S.C.A. § 5108 (West 1991) as set forth 
in Manio v. Derwinski, 1 Vet. App. 140, 145 (1991) in order 
to determine if new and material evidence has been submitted.  
First, the Court in Evans stated that it must be determined 
whether the evidence presented or secured since the prior 
final disallowance of the claim is new and material when "the 
credibility of the [new] evidence" is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Second, if the 
evidence is new and material, the Board must reopen the claim 
and review all the evidence of record to determine the 
outcome of the claim on the merits.  The first step involves 
three questions: (1) Is the newly presented evidence "new" 
(not of record at the time of the last final disallowance of 
the claim and not merely cumulative of other evidence that 
was then of record)? (2) Is it "probative" of the issues at 
hand? (3) If it is new and probative, then, in light of all 
of the evidence of record, is there a reasonable possibility 
that the outcome of the claim on the merits would be changed?  

Recently, the United States Court of Appeals for the Federal 
Circuit, in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
stated that the test created by the Court in Colvin was more 
restrictive than required by 38 C.F.R. § 3.156(a).  The 
Colvin test, as noted above, requires that, in order to 
reopen a previously denied claim, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin at 174.  Whereas 38 C.F.R. 
§ 3.156(a) requires that, to reopen a claim, evidence 
submitted must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  In 
Colvin, the United States Court of Appeals for the Federal 
Circuit stated that the Court "impermissibly replaced the 
agency's judgment with its own" and "imposed on veterans a 
requirement inconsistent with the general character of the 
underlying statutory scheme for awarding veterans' 
benefits."  Colvin was therefore specifically overruled by 
the United State Court of Appeals for the Federal Circuit in 
Hodge.  

The United States Court of Appeals for the Federal Circuit in 
Hodge pointed out that the question of materiality was not to 
require that the veteran demonstrate that the new evidence 
would probably change the outcome of the claim, but rather to 
make the record complete.  The United States Court of Appeals 
for the Federal Circuit in Hodge agreed with the Court that 
not every piece of new evidence is "material," but 
expressed concern that some new evidence might well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability 
even where it will not eventually convince the Board to alter 
the prior final rating decision. United States Court of 
Appeals for the Federal Circuit in Hodge further emphasized 
the need for a complete and accurate record.  

Thus, the Board observes that the United States Court of 
Appeals for the Federal Circuit in Hodge directs that the 
parameters of the definition of "new and material" evidence 
as written in 38 C.F.R. § 3.156(a) (1998) be followed as 
opposed to the Court's interpretation in Colvin which, the 
Board notes, was reiterated in Evans.  Inasmuch as the 
definition of "new" was not addressed by the United States 
Court of Appeals for the Federal Circuit, it appears that 
guidance in that regard provided by the Court is consistent 
with the controlling regulation.  However, the RO and the 
Board should no longer require that new evidence create a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome to reopen the claim.  Rather, the RO and 
the Board should only require that new evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim to reopen the claim.  

When the claim for service connection for multiple lipomas 
was denied by the RO in a final rating action in April 1994, 
the record included the service medical records, VA 
examination reports of March 1972 and August 1984, VA 
treatment reports dated in April 1981, a statement from the 
veteran dated in April 1991, and an unsigned private medical 
statement dated in July 1988.  The RO in its April 1994 
rating action found that multiple lipomas were not noted in 
the service medical records, that they were noted in July 
1988, and that multiple lipomas were not provided for in the 
Agent Orange Act of 1991.  The RO in April 1994 also 
considered the veteran's claim that he had a rash in service 
that developed into multiple lipomas and that they were due 
to Agent Orange.

The evidence since the April 1994 decision essentially 
consists of the veteran's testimony offered at a personal 
hearing at the RO in April 1997.  The veteran testified that 
he had spots on his arms and back which went away and then 
reappeared.  The veteran's testimony essentially reiterates 
his contentions that he developed multiple lipomas as a 
result of exposure to herbicides while on active duty in 
Vietnam.  This evidence is the same as the RO considered in 
April 1994.  There has been no new evidence since the April 
1994 rating action.  Thus, there is no basis to reopen the 
claim.  

II.  Service connection for left ear hearing loss.

A.  Factual background.

The veteran had active military service from March 1968 to 
March 1971; his DD Form 214 reflects that he served as an 
Aircrafts Support Parts Specialist.  During an enlistment 
examination in February 1968, pure tone thresholds in the 
left ear were 5, 5, 0, 10 and 15 decibels at the 500, 1000, 
2000, 3000 and 4000 Hertz levels, respectively.  At the time 
of his separation examination, conducted in January 1971, 
pure tone thresholds in the left ear were 5, 10, 10 and 10 at 
the 500, 1000, 2000 and 4000 Hertz levels, respectively.  

Subsequent to service, private treatment reports dated from 
August 1966 to February 1995 show that the veteran was 
evaluated on several occasions and found to have elevated 
decibel loss in the left ear beginning in April 1971.  During 
an audiometric examination in October 1978, it was noted that 
the veteran served in the military for 3 years and was 
exposed to excessive noise; it was also noted that the 
veteran had a history of ear infection in the left ear for 
which he received treatment a couple of years ago.  Pure tone 
thresholds in the left ear were 10, 10, 25, 45 and 75 at the 
500, 1000, 2000, 3000 and 4000 Hertz levels.  

Of record is a private medical statement from Walter Hoover, 
M.D., Plant physician at USS Clairton Works, dated in 
February 1997, indicating that the veteran had a hearing test 
on August 2, 1966 which was normal except for a slightly 
elevated hearing threshold of 20 dB at 6000 Hertz.  Dr. 
Hoover stated that the veteran had his next audiogram on 
April 19, 1971 which showed a threshold hearing level in the 
left ear of 60 dB at 4000 Hertz and 50 dB at 6000 Hertz 
levels.  Dr. Hoover further reported that the next hearing 
test done September 13, 1972 revealed similar findings on the 
left ear with a 30 dB threshold at 3000 Hertz and 65 dB 
threshold at 4000 Hertz.  Dr. Hoover noted that this pattern 
persists to this day with little change.  

At the time of his personal hearing in April 1997, the 
veteran maintained that he did not have a hearing problem 
when he entered military service.  He stated that hearing 
loss was first detected when he was examined to go back to 
work at the US Steel mill in August 1971.  The veteran 
indicated that he currently had difficulty understanding 
people talking, and that the television and radio have to be 
loud for him to hear them.  The veteran reported that he 
worked as an electrician; he stated that he started wearing 
hearing protection within the last eight years.  

On the authorized audiological evaluation on January 6, 1998, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT





LEFT

10
5
50
80

Speech audiometry revealed speech recognition ability of 90 
percent in the left ear.  It was noted that the veteran had 
mild to severe high frequency sensorineural hearing loss at 
3000 to 8000 Hertz levels.  

The record indicates that the veteran was seen at an ENT 
clinic on January 29, 1998 for evaluation, at which time he 
complained of cerumen and progressive hearing loss, left 
greater than right.  It was also noted that the veteran had 
noise exposure in service.  The assessment was asymmetric 
high frequency sensorineural hearing loss, 


left greater than right.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT





LEFT

15
10
25
50

Speech audiometry revealed speech recognition ability of 98 
percent in the left ear.  The examiner noted that the veteran 
had a moderate high frequency sensorineural hearing loss in 
the 4000 to 8000 Hertz region in the left ear.  

On the authorized audiological evaluation on May 25, 1999, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT





LEFT

20
10
40
80

Speech audiometry revealed speech recognition ability of 94 
percent in the left ear.  It was noted that the veteran had 
normal hearing sensitivity from 250 through 2000 Hertz sloping as 
mild to severe sensorineural loss of hearing from 3000 to 8000 
Hertz.  The examiner stated that review of the veteran's file 
indicated normal hearing sensitivity from 500 to 4000 Hertz in 
each ear for both his enlistment and separation physicals.  A 
threshold of 10 dB was noted at 4000 Hertz for the left ear upon 
separation from military service; today, the threshold at 4000 
Hertz for the left ear was 80 dB.  The examiner stated that the 
80 dB threshold representing a severe sensorineural loss could 
not be service-connected as a 10 dB normal threshold was 
documented at the time of the veteran's separation from service.  
The examiner noted that at the time of separation, the veteran's 
hearing sensitivity was within normal limits in the frequency 
range from 500 to 4000 Hertz for each ear; he explained that 
those were the frequencies used for VA rating purposes so the 
veteran's hearing was within normal limits at his discharge from 
service.  The examiner concluded that it was not likely that the 
veteran's current 80 dB hearing loss at 4000 Hertz in the left 
ear was service related.  

B.  Legal analysis.

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his/her claim is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is a plausible claim, one which 
is meritorious on its own or capable of substantiation.  Such 
a claim need not be conclusive but only possible to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 80 (1990).  The claim 
must be accompanied by supporting evidence; allegations are 
not enough.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In 
order for a claim to be well-grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  

Under the applicable criteria, in order to establish service 
connection, there must be objective evidence that establishes 
that the veteran has a hearing loss currently that meets the 
requirements of 38 C.F.R. § 3.385 (1998) and which either 
began in or was aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).  Where a disability is not shown to be chronic 
during service, service connection may nevertheless by 
granted when there is continuity of symptomatology post- 
service.  38 C.F.R. § 3.303(b) (1998).  Regulations also 
provide that service connection may be granted for a disease 
diagnosed after service discharge when all evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in or aggravated by 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  The 
representative has requested consideration of reasonable 
doubt; however, this does not apply until the veteran has 
established a well-grounded claim.  

In addition, for the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater, or when the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC test 
are less than 94 percent.  38 C.F.R. § 3.385 (1998).  

There is no competent medical evidence of record of a nexus 
between the veteran's current left ear hearing loss and 
service or any incident therein.  In fact, a VA examiner in 
May 1999 concluded that it was not likely that the veteran's 
current 80 dB hearing loss at 4000 Hertz in the left ear was 
service related.  While the veteran relates his left ear 
hearing loss to service, he cannot meet his initial burden 
under 38 U.S.C.A. § 5107(a) simply by relying on his own 
opinion as to medical causation; lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

Accordingly, in the absence of competent medical evidence 
relating the current left ear hearing loss to military 
service, the Board must find that the claim of entitlement to 
service connection for left ear hearing loss is not well-
grounded.  Caluza.  


ORDER

The appeal is denied.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals


 

